

Exhibit 10.72
 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
FIRST AMENDED & RESTATED SUPPLY AGREEMENT
 
(Suntech Contract No. ____________)
 
This First Amended & Restated Supply Agreement is made as of May 12, 2008 (the
“Effective Date”) between WUXI SUNTECH POWER CO., LTD., a People’s Republic of
China company (hereinafter “SUNTECH”) and HOKU MATERIALS, INC., a Delaware
corporation (hereinafter “HOKU”). SUNTECH and HOKU are each referred to in this
Agreement as a “Party” and collectively as the “Parties.”
 
Recitals
 
Whereas, HOKU and SUNTECH are parties that certain Supply Agreement (Suntech
Contract No. PUR1-0706092) dated as of June 13, 2007 (the “Supply Agreement”),
pursuant to which HOKU agreed to sell to SUNTECH, and SUNTECH agreed to purchase
from HOKU, polysilicon for SUNTECH’S general use beginning in calendar year 2009
for a continuous period of either seven or ten years from the date of the first
shipment.
 
Whereas, HOKU and SUNTECH desire to amend and restate the Supply Agreement as
hereinafter set forth to confirm the ten year term of the Supply Agreement, and
such other terms as set forth herein.
 
Whereas, HOKU desires to supply polysilicon to SUNTECH for its general use
beginning in calendar year 2009 for a continuous period of ten years from the
date of the first shipment.
 
Whereas, in exchange for HOKU’s agreement to allocate the supply of polysilicon,
SUNTECH desires to provide HOKU with a firm order for polysilicon upon the terms
and conditions provided herein.
 
NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this Agreement, the Parties
hereby agree as follows:
 
Agreement
 
1. Definitions. 
 
The following terms used in this Agreement shall have the meanings set forth
below:
 
1.1. “Affiliate” shall mean, with respect to either Party, any entity that
controls, is controlled by or under common control with such Party, where
“control” of an entity means ownership of more than fifty percent (50%) of the
stock or equity of such entity entitled to vote for the election of directors
(or, if such entity is not a corporation, the corresponding managing authority).
 
SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Pate 1 of 27

--------------------------------------------------------------------------------


 
1.2. “Agreement” shall mean this First Amended & Restated Supply Agreement and
all appendices annexed to this Agreement as the same may be amended by the
Parties from time to time in accordance with the provisions hereof.
 
1.3. “Business Day” shall mean a day (other than a Saturday or Sunday) on which
banks are open for general business in the United States.
 
1.4. “Facility” shall mean HOKU’s manufacturing facility in Pocatello, Idaho,
including all buildings and other improvements now or hereafter owned,
developed, constructed, or leased by HOKU at such facility and used in the
development, manufacture, processing, storage, or distribution of Products,
together with all machinery and equipment used or usable in the operation of
such buildings and improvements.
 
1.5. “First Shipment Month” shall mean the first month in calendar year 2009
when HOKU ships the Primary Monthly Quantity of Product to SUNTECH.
 
1.6. “Guaranteed Monthly Quantity of Product” shall mean [*] metric tons of
Product during the [*] through [*] Years, and [*] metric tons of Product during
the [*] Years, if applicable.
 
1.7. “Hoku Competitor” shall mean any commercial producer or vendor of raw
polysilicon, polysilicon ingots or wafers, or solar cells or modules.
 
1.8. “Initial Financing” shall mean HOKU’s receipt of gross aggregate proceeds
of at least $75 million U.S. Dollars from bank debt, equity financing (including
the $25 million in proceeds from HOKU’s private placement of common stock on
February 29, 2008), customer prepayments actually received in cash by HOKU for
Products (not including commitments for future prepayments, or amounts placed in
escrow or secured by letters of credit), or any combination of the foregoing.
For purposes of this Agreement, the terms “bank debt” and “equity financing”
shall mean straight bonds or debentures, credit lines, convertible debt, common
and preferred stock, and warrants; and HOKU’s “receipt” of such proceeds shall
mean the receipt of a binding and legally enforceable commitment from a lender
to provide the Initial Financing (or a portion thereof); provided, however, that
HOKU must have received, in cash, at least 66.7% of the proceeds of such
financing by December 31, 2008. HOKU shall provide to Suntech written
certification that it has obtained Initial Financing, together with (in the
event HOKU has not otherwise publicly disclosed the components of such
financing), reasonable documentary evidence thereof.
 
1.9. “Minimum TCS Volume” shall mean [*] metric tons of TCS.
 
1.10. “Officer’s Closing Certificate” shall mean the certificate in
substantially the form of Appendix 8 attached hereto wherein an executive
officer of HOKU shall certify to the satisfaction of certain conditions
precedent as set forth therein.
 
1.11. “Officer’s Compliance Certificate” shall mean a certificate in
substantially the form of Appendix 9 attached hereto wherein an executive
officer of HOKU shall certify to the satisfaction of certain conditions
precedent as set forth therein.
 
1.12. “Primary Monthly Quantity of Product” shall mean [*] metric tons of
Product during the [*] through [*] Years, and [*] metric tons of Product during
the [*] Years.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008

 
Pate 2 of 27

--------------------------------------------------------------------------------


 
1.13. “Product” shall mean raw polysilicon in chunk form conforming to the
Product Specifications to be sold by HOKU to SUNTECH pursuant to this Agreement.
 
1.14. “Product Specifications” shall mean the quality and other specifications
for the Product set forth on Appendix 2 to this Agreement.
 
1.15. “Qualified Engineering Firm” means any engineering firm listed on
Appendix 3 that (A) has more than five hundred (500) employees, and (B) is not a
HOKU Competitor.
 
1.16. “Reactor” shall mean a polysilicon deposition reactor.
 
1.17. “Secondary Monthly Quantity of Product” shall mean [*] metric tons of
Product during the [*] through [*] Years, and [*] metric tons of Product during
the [*] Years.
 
1.18. “TCS” shall mean trichlorosilane.
 
1.19. “Term” shall mean the 10-year period during which this Agreement is in
effect, as more specifically set forth in Section 10 of this Agreement.
 
1.20. “Total Deposit” shall mean the Initial Deposit and the Main Deposit.
 
1.21. “Wafer” means a silicon wafer that can be processed into a photovoltaic
cell.
 
1.22. “Years” shall mean consecutive twelve (12) calendar month periods
commencing on the First Shipment Month. For avoidance of doubt, the first Year
is the twelve (12) calendar month period commencing on the First Shipment Month,
the second Year is the twelve (12) calendar month period commencing on the first
anniversary of the First Shipment Month, etc.
 
2. Ordering; Pricing.  
 
2.1. During each calendar month of each Year, SUNTECH agrees to purchase from
HOKU, and HOKU agrees to sell to SUNTECH, the Guaranteed Monthly Quantity of
Product at the prices set forth on Appendix 1 to this Agreement (the “Pricing
Schedule”). This Agreement constitutes a firm order from SUNTECH, and a firm
supply commitment from HOKU, for [*] metric tons of Product that cannot be
cancelled or changed by either Party during the term of this Agreement, except
as set forth in Section 10 below and the next sentence of this Section 2.1. At
any time during the Term of this Agreement, HOKU may reduce its supply
commitment to SUNTECH in writing for Years [*] to [*] metric tons per year. In
the event that HOKU exercises such option, the definition of “Guaranteed Monthly
Quantity of Product” shall be reduced to [*] metric tons; and the definition of
“Secondary Monthly Quantity of Product” shall be reduced to [*] metric tons. Any
such option must be exercised by HOKU in writing at least one hundred eighty
(180) days prior to the expected delivery date for such Products. 
 
2.2. If, prior to the end of the [*] Year, all of the following conditions have
been satisfied: (A) HOKU has materially increased its production capacity of
Products, (B) HOKU has paid all of its indebtedness to the Senior Lenders (as
defined in Section 7.2 below); and (C) HOKU and SUNTECH have signed a contract
providing for the purchase and sale of additional volume of Products that is in
addition to the volume being sold under this Agreement, then the Pricing
Schedule for the remaining term of this Agreement shall be amended and the
prices for the Products being sold pursuant to this Agreement shall be adjusted
to match the pricing for Products in such new contract. Notwithstanding the
foregoing, HOKU shall have no obligation under this Agreement to increase its
production capacity, to pay its Senior Secured Indebtedness or to enter into a
new contract with SUNTECH, and SUNTECH shall have no obligation under this
Agreement to enter into a new contract with HOKU.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008

 
Pate 3 of 27

--------------------------------------------------------------------------------


 
3. Supply Obligations. 
 
3.1. HOKU shall deliver, in each calendar month during each Year pursuant to
this Agreement starting on the First Shipment Month, the Guaranteed Monthly
Quantity of Product; provided however, that if HOKU fails to deliver the Primary
Monthly Quantity of Product for any given calendar month in such calendar month,
then HOKU may deliver the deficiency within [*] days after the end of such
calendar month (“Primary Delivery Grace Period”) without breaching this section
or incurring any purchase price reduction pursuant to Section 3.3 below; and
provided further, that if HOKU fails to deliver the Secondary Monthly Quantity
of Product for any given calendar month in such calendar month, then HOKU may
deliver any deficiency within [*] days after the end of such calendar month
(“Secondary Delivery Grace Period”) without breaching this section or incurring
any purchase price reduction pursuant to Section 3.3 below. For the avoidance of
doubt, all shipments for any given month shall be applied first to the Primary
Monthly Quantity of Product and then to the Secondary Monthly Quantity of
Product, and if there is more than one shipment deficiency, each shipment shall
be applied to satisfy the oldest deficiency. At any time during the term of this
Agreement, HOKU may ship to SUNTECH the Guaranteed Monthly Quantity of Product
for any calendar month in advance of such calendar month, but only with
SUNTECH’s prior written consent.
 
3.1.1. During calendar year 2009, HOKU shall ship to SUNTECH a minimum of [*]
metric tons of its output Products over and above the supply commitments set
forth in Section 3.1 above. After HOKU delivers such [*] metric tons of Products
to SUNTECH in 2009, HOKU may sell the next [*] metric tons of unallocated
Products to any customer of its choosing (including, without limitation, HOKU’s
Other Customers (as defined in Section 7.3 below) and sales on the spot market).
Thereafter, and provided that SUNTECH has secured the Minimum TCS Volume for
HOKU pursuant to Section 13.1 below, HOKU shall ship to SUNTECH a minimum of [*]
percent ([*]%) of its remaining unallocated Products in 2009. For purposes of
this Section 3.1.1, HOKU’s “unallocated Products” are limited to Products
produced by HOKU that are not subject to a pre-existing contractual shipment
obligation to HOKU’s Other Customers. The net EXW price for such unallocated
Products sold to SUNTECH shall be the greater of (A) $[*] per kilogram, and (B)
the sum of (x) the multiple of (the gross price per kilogram of TCS (including
all shipping, handling, insurance, export, and similar costs) that is purchased
by HOKU pursuant to Section 13.1) times ([*]) and (y) $[*].
 
3.1.2. In any event, notwithstanding the foregoing, HOKU may not sell or deliver
any Product on the spot market, or otherwise sell or deliver Product to any
third parties other than pursuant to long term supply contracts entered into by
HOKU with such third parties in compliance with Section 3.1.3 below, in any
given calendar month during the term of this Agreement unless and until HOKU has
fulfilled its Product shipment obligations to SUNTECH for such calendar month
and all preceding calendar months.
 
3.1.3. During the first [*] Years, HOKU agrees that it will not enter into any
additional supply contract with, or make any supply commitment to, any third
party (not including the long term supply contract that HOKU and SANYO entered
into prior to the Effective Date) if the aggregate of HOKU’s delivery
obligations under all of its supply contracts (including those with SUNTECH and
SANYO) and such additional supply contract/commitment during any month would
exceed the rated monthly production capacity of all Reactors as certified by the
manufacturer thereof. Subject to the foregoing, this Agreement shall not
preclude HOKU from (A) entering into supply contracts for additional capacity
from Facility expansion, including pre-sales of potential Facility expansions,
or from increased productivity of the Reactors, or (B) selling on the spot
market or entering into long-term contracts for the sale of polysilicon that
does not meet the Product Specifications at any time during the term of this
Agreement, provided that HOKU uses commercially reasonable efforts to meet the
Product Specifications with respect to such polysilicon and that HOKU does not
manufacture polysilicon for the purpose of making such spot market sales or
fulfilling such long term contracts. 


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008

 
Pate 4 of 27

--------------------------------------------------------------------------------




3.1.4. Notwithstanding anything to the contrary, nothing in this Section 3.1 is
intended by the Parties, or shall be deemed, to waive, limit or otherwise affect
any other rights and remedies that SUNTECH may have in connection with any HOKU
failures to fulfill, or delays in fulfilling, its Product supply obligations
under this Agreement.
 
3.2. HOKU intends to manufacture the Products at the Facility; however,
notwithstanding anything to the contrary herein, HOKU may deliver to SUNTECH
Products that are manufactured by a third party, provided that the Products meet
the Product Specifications and price set forth in this Agreement. HOKU shall
manufacture the Products only in the Facility, or in other adequate, qualified
manufacturing facilities that have access to all necessary labor and equipment.
In the event that more than [*] of the polysilicon shipped to SUNTECH during any
calendar quarter fails to meet the Product Specifications (which may be
determined through testing of batches/samples), such facilities shall be subject
to inspection and/or re-qualification audits by SUNTECH and/or its
representatives from time to time and upon reasonable prior written notice to
HOKU, and the polysilicon produced at such facilities shall be subject to third
party quality testing at a mutually agreeable location (such agreement not to be
unreasonably withheld or delayed) and at HOKU’s sole expense. HOKU shall bear
such expense until less than [*] of HOKU’s polysilicon shipments in a quarter do
not meet Product Specifications. HOKU shall have the right to pre-approve any
third party inspector selected by SUNTECH that is not a Qualified Engineering
Firm (such approval not to be unreasonably withheld or delayed), which must not
be a HOKU Competitor, and such inspector shall be obligated to sign a
commercially reasonable non-disclosure agreement with HOKU. HOKU shall
continuously make available the necessary capacity at such manufacturing
facilities to meet Guaranteed Monthly Quantity of Products and shall provide all
labor, materials and other items necessary to perform its obligations hereunder.
For the sake of clarity, the foregoing sentence is not a guaranty of shipment;
all Product delivery guaranties are specifically set forth in Sections 2.1,
and 3.1 above, and Sections 3.3, and 5 below.
 
3.3. If HOKU does not complete shipment of the Primary Monthly Quantity of
Products or the Secondary Monthly Quantity of Products for any month on or
before the end of the applicable Primary Delivery Grace Period or Secondary
Delivery Grace Period, the purchase price for the delayed Products shall be
reduced by [*] of the original purchase price for each week or part thereof that
the Product shipment is delayed beyond the applicable Primary Delivery Grace
Period or Secondary Delivery Grace Period. Notwithstanding anything to the
contrary, the maximum amount of the cumulative purchase price reduction shall
not exceed [*] of the original price of the respective delayed Products.
Notwithstanding the foregoing, the purchase price reductions shall not apply (i)
while a force majeure is continuing pursuant to Section 14 and (ii) in the event
HOKU is not delivering Product due to a payment default of SUNTECH pursuant to
Section 10.2.1.
 
4. Wafers. During the Term of this Agreement, SUNTECH shall offer HOKU a
continuing right of first refusal to process the Products into Wafers (which may
include the use of a third party facility for such processing) and supply Wafers
to SUNTECH in lieu of Products on commercial terms and Wafer specifications that
are no less favorable to SUNTECH than the terms and specifications which it is
able to receive from other third party wafer manufacturers at such time. If HOKU
utilizes a third party that is not an affiliate of HOKU to process the Wafers,
then SUNTECH shall have the right to pre-approve (such approval not to be
unreasonably withheld) such third party and the specification of the Wafers
being provided by the third party. Until such time as HOKU and SUNTECH have
mutually agreed and entered into an agreement for the purchase and sale of
Wafers, and, if applicable, SUNTECH has approved the third party Wafer
manufacturing company, HOKU shall continue to deliver Product to SUNTECH
pursuant to the terms of this Agreement.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008

 
Pate 5 of 27

--------------------------------------------------------------------------------


 
5. Shipping & Delivery. 
 
5.1. The first shipment of the Guaranteed Monthly Quantity of Product is due on
or before December 31, 2009; provided, however, that HOKU shall provide at least
thirty (30) days’ prior written notice if the first shipment will occur prior to
July 31, 2009; and, provided, further that HOKU shall deliver a minimum of [*]
metric tons of Products to SUNTECH in calendar year 2009 (subject to the
provisions of Section 3.1.1 above, including the provision that may reduce such
volume requirement to [*] metric tons), and any deficiency shall be subject to
the purchase price adjustment pursuant to Section 3.3 without any grace period
beyond December 31, 2009, except that if more than [*] percent ([*]%) of the
first [*] metric tons (subject to the reduction of such shipment requirement to
[*] metric tons pursuant to Section 3.1.1 above) is shipped after December 1,
2009, then the price per kilogram of each such shipment shall be the calendar
year 2010 price as set forth on Appendix 1 hereto.
 
5.2. Shipments shall be made from the Facility (or from a third party facility
if applicable pursuant to Section 3.2 above) on a monthly basis. On or around
the first day of each calendar month, an estimated Product shipment schedule
will be provided by HOKU to SUNTECH covering such month and the following eleven
(11) months thereafter (the “Shipment Schedule”). All Product shipments shall
include a quality control certificate from HOKU certifying that the Products
have been tested pursuant to HOKU’s quality control testing procedures to ensure
that the Products being shipped meet the Product Specifications.
 
6. Payments & Advances.
 
6.1. HOKU acknowledges that as of the date of this Agreement, SUNTECH has
provided HOKU with an initial deposit of Two Million U.S. Dollars
(US$2,000,000.00) (the “Initial Deposit”) as advance payment for Products to be
delivered under this Agreement.
 
6.2. Subject to HOKU’s completion of the Initial Financing, SUNTECH shall pay in
cash to HOKU the additional sum of Forty-Five Million U.S. Dollars
(US$45,000,000.00) (the “Main Deposit”) as an advance payment for Products to be
delivered under this Agreement in accordance with the milestone schedule set
forth below.
 
6.2.1. [*] of the Main Deposit (the “[*] Installment”) shall be paid to HOKU
within fifteen (15) Business Days after HOKU’s successful completion of one [*]
(as defined in the next sentence) and HOKU’s delivery to SUNTECH of an Officer’s
Compliance Certificate dated as of the date of such completion. For purposes of
this Agreement, a “[*]” means [*]. SUNTECH understands that the [*] is not meant
to produce solar purity polysilicon. SUNTECH shall, at its expense, attend the
[*]. SUNTECH may, at its option and expense, invite a third party technical
advisor to attend the [*] with or in lieu of SUNTECH. HOKU shall provide written
notice to SUNTECH no less than ten (10) Business Days prior to the [*]. Any
third party technical advisor that SUNTECH requests to view the [*] must not be
a Hoku Competitor, and must sign a reasonable confidentiality agreement prior to
participating in the [*]. Upon completion of the [*], HOKU and SUNTECH shall
sign the [*] Certificate attached hereto as Appendix 5 (the “[*] Certificate”)
to indicate whether or not the [*] was successfully completed. 
 
6.2.2. [*] of the Main Deposit (the “[*] Installment”) shall be paid to HOKU
within fifteen (15) Business Days after HOKU’s successful completion of the
“[*]” (as defined below) and HOKU’s delivery to SUNTECH of an Officer’s
Compliance Certificate dated as of the date of such completion. For purposes of
this Agreement, a “[*]” means [*]. SUNTECH shall, at its expense, attend the
[*]. SUNTECH may, at its option and expense, invite a third party technical
advisor to attend the [*] with or in lieu of SUNTECH. HOKU shall provide written
notice to SUNTECH no less than ten (10) Business Days prior to the [*]. Any
third party technical advisor that SUNTECH requests to view the [*] must not be
a HOKU Competitor, and must sign a reasonable confidentiality agreement prior to
participating in the [*]. Upon completion of the [*], HOKU and SUNTECH shall
sign the [*] Certificate attached hereto as Appendix 6 (the “[*] Certificate”)
to indicate whether or not the [*] was successfully completed.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008

 
Pate 6 of 27

--------------------------------------------------------------------------------


 
6.2.3. [*] of the Main Deposit (the “[*] Installment”) shall be paid to HOKU
within fifteen (15) Business Days after the later of the date when [*]. Upon
completion of the [*], HOKU and SUNTECH shall sign the [*] Certificate attached
hereto as Appendix 7 (the “[*] Certificate”) to indicate whether or not the [*]
was successfully completed.
 
6.2.4. In the event that the Parties cannot resolve a dispute as to whether a
milestone has been achieved under Sections 6.2.1, 6.2.2, and 6.2.3, the Parties
cannot resolve the dispute in accordance with the first two (2) sentences of
Section 15.2, then the Parties agree to appoint an independent engineer (the
“Independent Engineer”) to make the final determination regarding the success or
failure of the [*], the [*], or the [*], as applicable. The Independent Engineer
shall be selected by and reasonably acceptable to the Collateral Agent, the
Senior Secured Parties (as that term is defined in the Intercreditor Agreement),
HOKU and SUNTECH; provided, however, that if the Collateral Agent, the Senior
Secured Parties, HOKU and SUNTECH cannot agree on the Independent Engineer
within ten (10) days, the Independent Engineer shall be selected solely by the
Collateral Agent and the Senior Secured Parties among all Qualified Engineering
Firms. The conclusion of the Independent Engineer shall be final for, binding
upon and non-appealable by HOKU and SUNTECH with respect to the success or
failure of the applicable milestone. The fees and expenses of such Independent
Engineer shall be shared by HOKU and SUNTECH if the Independent Engineer was
hired to resolve a reasonable disagreement between HOKU and SUNTECH regarding
the success or failure of the applicable milestone; such fees and expenses shall
be paid solely by SUNTECH if the Independent Engineer was hired because SUNTECH
or its third party designee either did not attend the applicable demonstration
(after notice having been provided pursuant to Section 6.2.1 or 6.2.2, as
applicable), or did not confirm to HOKU in writing either the success or failure
of the applicable milestone; and such fees and expenses shall be paid solely by
HOKU if the Independent Engineer was hired because HOKU did not confirm to
SUNTECH in writing either the success or failure of the applicable milestone,
HOKU did not perform the applicable demonstration in accordance with the terms
of Section 6.2.1 or 6.2.2, as applicable, or HOKU did not provide sufficient
advance notice of the applicable demonstration as specified in Section 6.2.1 or
6.2.2, as applicable.
 
6.2.5. HOKU shall use commercially reasonable efforts to complete each of the
milestones by its respective Target Date listed in the table below. HOKU may
attempt to achieve each milestone any number of times, provided that the
procedures set forth in Section 6.2.1, 6.2.2, or 6.2.3, as applicable, are
followed; and, provided, further that if any milestone is not completed by the
respective Final Date listed in the table below, SUNTECH shall have the right to
terminate the Agreement in accordance with Section 10.3.2. Notwithstanding
anything to the contrary in this Agreement, HOKU may achieve the [*], the [*]
and the [*] in any order; for example, HOKU may complete the [*], and SUNTECH
shall pay to HOKU the [*] Installment, as applicable, prior to HOKU successfully
completing the [*].


Milestone
 
Target Date
 
Final Date
 
[*]
   
[*]
 
 
[*]
 
[*]
   
[*]
 
 
[*]
 
[*]
   
[*]
 
 
[*]
 



SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008

 
Pate 7 of 27

--------------------------------------------------------------------------------


 
6.3. Stand-by Letter of Credit.
 
6.3.1. HOKU acknowledges that as of the date of this Agreement, SUNTECH has
opened an irrevocable stand-by letter of credit with ABN AMRO NV that is
attached hereto as Appendix 4 (the “Stand-by Letter of Credit”) in favor of HOKU
in an amount equal to the Main Deposit against SUNTECH’s failure to pay the Main
Deposit (as defined above).
 
6.4. HOKU shall invoice SUNTECH at or after the time of each shipment of
Products to SUNTECH. Taxes, customs and duties, if any, will be identified as
separate items on HOKU invoices. All invoices shall be sent to the attention of
SUNTECH’s Financial Controller at SUNTECH’s address set forth in Section 15.4 or
to such other address as SUNTECH may specify to HOKU in writing. Payment terms
for all invoiced amounts shall be [*] days from date of invoice receipt. All
payments shall be made in U.S. Dollars. 
 
6.5. [*].
 
6.6. At least fifteen (15) days prior to each quarter in the sixth and seventh
Years of this Agreement, SUNTECH shall provide an advance cash payment to HOKU
(each such payment, a “Supplemental Deposit”) that is equal to (a) [*] of the
net purchase price of all Products scheduled to be shipped during such quarter
at the then-applicable price, less (b) the amount of the Supplemental Deposits
paid by SUNTECH for previous quarters (if any) that were not applied against
invoices for shipments of Products. Each Supplemental Deposit shall be applied
on a pro rata basis as a credit against each shipment made during the applicable
quarter. To clarify, each Supplemental Deposit shall be applied on a
straight-line basis against each invoice for shipments of Products made in the
applicable quarter by a fraction where (x) the numerator is equal to the total
amount (in metric tons) of the applicable shipment plus the total amount (in
metric tons) of any outstanding shipments that were due in such quarter prior to
the shipment date of the applicable shipment; and (y) the denominator is equal
to [*] metric tons, such that the net amount due on the applicable invoice shall
be reduced by the product of the Supplemental Deposit multiplied by such
fraction. [*]
 
6.7. The prices for the Products do not include any excise, sales, use, import,
export or other similar taxes, which taxes (which, for clarity do not include
income taxes or similar taxes) will be invoiced to and paid by SUNTECH, provided
that SUNTECH is legally or contractually obliged to pay such taxes. HOKU and
SUNTECH will work together to eliminate the possibility of taxes, but if there
are any assessed, HOKU shall promptly remit to SUNTECH in full any such taxes
paid by SUNTECH which are refunded or credited to HOKU, or offset, claimed or
otherwise used by HOKU, in whole or in part. 
 
6.8. SUNTECH shall be responsible for all transportation charges, duties or
charges for shipping and handling incurred after HOKU’s delivery of the
Products; thus, the price for the Products shall not include any such charges.
HOKU shall provide reasonable assistance in managing shipping logistics and
timing of pick-up with the freight forwarder to arrange for shipping ex works
from the Facility. Notwithstanding the foregoing, if no freight train rail spur
is available to connect the Facility to a main rail line used for freight
shipments, HOKU shall deliver the Products FOB the nearest available maritime
port (Incoterms 2000). SUNTECH shall bear all costs, liabilities and risks
involved in loading and transporting the Products from HOKU’s production
facility to the freight forwarder or the nearest available maritime port, as
applicable (and hereby indemnifies HOKU for such costs, liabilities and risks).
Title and risk of loss shall pass to SUNTECH FOB origin.
 
SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008



Pate 8 of 27

--------------------------------------------------------------------------------


 
6.9. Late payments and outstanding balances shall accrue interest at the lesser
of 18% per annum or the maximum allowed by law. 
 
7. Security Interest. 
 
7.1. Subject to receipt of the Initial Deposit or payment of any portion of the
Main Deposit, pursuant a separate security agreement and related collateral
documents, HOKU hereby grants to SUNTECH a security interest in all of the
tangible and intangible assets, properties and undertaking of HOKU, wherever
located, including without limitation such assets and properties related to
HOKU’s polysilicon business (the “Collateral”) for the purpose of securing the
repayment obligations of HOKU to SUNTECH of the Total Deposit (and any portion
thereof) set forth in this Agreement.
 
7.2. SUNTECH acknowledges and agrees that the security interests and liens in
the Collateral will not be first priority security interests, will be expressly
subordinated to HOKU’s third-party lenders (the “Senior Lenders”) that provide
debt financing for the construction of any HOKU Facility, and may be
subordinated as a matter of law to other security interests, and to security
interests that are created and perfected prior to the security interest granted
to SUNTECH hereby. SUNTECH shall enter into subordination agreements with the
Senior Lenders on terms and conditions reasonably acceptable to the Senior
Lenders. 
 
7.3.  In addition, SUNTECH shall enter into collateral, intercreditor and other
agreements (the “Collateral Agreements”) with [*] and HOKU’s other customers who
provide prepayments for Products (collectively, “HOKU’s Other Customers”), as
may be reasonably necessary to ensure that the security interest granted hereby
is pari passu with the security interests that may be granted to HOKU’s Other
Customers. SUNTECH may not unreasonably refuse to sign any such Collateral
Agreement, provided that such Collateral Agreement grants SUNTECH a pari passu
priority with respect to HOKU’s Other Customers, and is expressly subordinated
to the Senior Lenders. 
 
7.4. The security interest granted hereby shall continue so long as HOKU
continues to maintain any amount of the Total Deposit, and only to the extent of
such remaining amount of the Total Deposit being held by HOKU, which has not
been credited against the shipment of Products pursuant to this Agreement, or
otherwise repaid to SUNTECH. When the Total Deposit is no longer held by HOKU,
SUNTECH will sign such documents as are necessary to release its security
interests. Notwithstanding anything to the contrary contained in this Agreement,
the Collateral consisting of real property shall secure only the obligations of
HOKU to refund any portion of the Total Deposit to SUNTECH in accordance with
the terms of this Agreement.
 
7.5. HOKU and SUNTECH each agree to act in good faith to execute and deliver any
additional document or documents that may be required in furtherance of the
foregoing provisions of this Section 7, including the Collateral Agreements.
Neither HOKU nor SUNTECH may unreasonably refuse to sign any such document.
 
7.6. At the time when the Total Deposit is no longer held by HOKU in accordance
with this Agreement, SUNTECH will sign such documents as are necessary to
release its security interests in the Collateral.
 
8. Product Quality Guarantee. 
 
8.1. HOKU warrants to SUNTECH that the polysilicon supplied by HOKU to SUNTECH
shall meet the Product Specifications. For each shipment that is shipped in a
timely manner, this warranty shall survive for [*] days after the applicable
shipment date, and for each shipment that is not shipped in a timely manner
(including, without limitation, each shipment that is shipped during a Primary
Delivery Grace Period or Secondary Delivery Grace Period, as applicable), this
warranty shall survive for [*] days after the applicable shipment date (in each
case, the “Warranty Period”). Upon delivery of the Products to SUNTECH as set
forth in Section 6.8, HOKU warrants that the Products shall be free of all
liens, mortgages, encumbrances, security interests and other claims and rights.
HOKU will, upon prompt notification and compliance with HOKU’s instructions,
promptly refund or replace, at SUNTECH’s sole option and at HOKU’s cost, any
polysilicon which does not meet the Product Specifications, and SUNTECH shall
comply with the inspection and return goods policy described in Section 9
below with respect to such polysilicon. No employee, agent or representative of
HOKU has the authority to bind HOKU to any oral representation or warranty
concerning the Products. Any oral representation or warranty made prior to the
purchase of any Product and not set forth in writing and signed by a duly
authorized officer of HOKU shall not be enforceable by SUNTECH. HOKU makes no
warranty and shall have no obligation with respect to damage caused by or
resulting from accident, misuse, neglect or unauthorized alterations to the
Products not committed by HOKU, its Affiliates or any of its or their
representatives.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008



Pate 9 of 27

--------------------------------------------------------------------------------


 
8.2. HOKU EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, INCLUDING THE WARRANTIES OF MERCHANTABILITY, AND FITNESS FOR A
PARTICULAR PURPOSE. HOKU’s sole responsibility and SUNTECH’s exclusive remedy
for any claim arising out of a breach of the warranty set forth in the first
sentence of Section 8.1 is a refund or replacement, as described in Section 8.1
above. With respect to any such breach, HOKU shall not be liable for any claims,
losses or damages of any individual or entity or for lost profits or any
special, indirect, incidental, consequential, or exemplary damages, howsoever
arising, even if HOKU has been advised of the possibility of such damages.
 
8.3. HOKU shall, at its own expense, indemnify and hold SUNTECH, SUNTECH’s
Affiliates and SUNTECH’s customers harmless from and against any expense or loss
resulting from any actual or alleged infringement of any patent, trademark,
trade secret, copyright, mask work or other intellectual property related to the
Products, and shall defend at its own expense, including attorneys fees, any
suit brought against SUNTECH, SUNTECH’s customers or SUNTECH’s Affiliates
alleging any such infringement. SUNTECH agrees that: (i) SUNTECH shall give HOKU
prompt notice in writing of any such suit; (ii) if HOKU provides evidence
reasonably satisfactory to SUNTECH of HOKU’s financial ability to defend the
matter vigorously and pay any reasonably foreseeable damages, SUNTECH shall
permit HOKU, through counsel of HOKU’s choice, to answer the charge of
infringement and defend such suit (but SUNTECH, SUNTECH’s customer or SUNTECH’s
Affiliate may be represented by counsel and participate in the defense at its
own expense); and (iii) SUNTECH shall give HOKU all needed information,
assistance, and authority, at HOKU’s expense, to enable HOKU to defend such
suit. In case of a final award of damages in any such suit HOKU shall pay such
award, but shall not be responsible for any settlement made without its prior
consent. Except as otherwise expressly set forth herein, each Party disclaims
any obligation to defend or indemnify the other Party, its officers, agents, or
employees, from any losses, damages, liabilities, costs or expenses which may
arise out of the acts of omissions of the disclaiming Party.
 
9. Inspection and Return Goods Policy.
 
9.1. If a visual inspection of appearance by SUNTECH of any shipment of Product
upon the delivery of the Product to SUNTECH reveals any obvious and significant
damage to the Product or packaging, then SUNTECH shall inform HOKU promptly, and
in no case later than [*] after discovery of such damage. For the avoidance of
doubt, this Section 9.1 shall not limit SUNTECH’s rights or obligations with
respect to such shipment, including, without limitation, SUNTECH’s right to make
a claim during the Warranty Period in accordance with Section 9.2 below.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008



Pate 10 of 27

--------------------------------------------------------------------------------


 
9.2. Each claim for breach of Warranty must be submitted during the applicable
Warranty Period, and the Products that are the subject of such claim may be
returned to HOKU promptly after HOKU’s written request for the return of such
Products, which may be submitted after HOKU completes its inspection of such
Products and confirms the defect pursuant to Section 9.3 below. HOKU may specify
the mode of transportation for such returned Products and shall bear all third
party shipping costs and expenses incurred for all defective Products that are
returned in accordance with Section 9 of this Agreement. To assure prompt
handling, HOKU shall provide SUNTECH a return goods authorization number within
48 hours of SUNTECH’s request. Provided that HOKU communicates this number to
SUNTECH within such timeframe, SUNTECH will reference this number on return
shipping documents. Returns made without the authorization number provided by
HOKU in accordance with the foregoing may be subject to HOKU’s reasonable
charges equal to HOKU’s actual additional handling costs. HOKU reserves the
right to reverse any credit issued to SUNTECH if, upon return, such Product is
determined by a predetermined third party mutually selected by both Parties not
to be defective.
 
9.3. HOKU shall have the right to undertake its own inspection prior to any
return of the Products pursuant to Section 9.2 above.
 
10. Term and Termination. 
 
10.1. The term of this Agreement shall begin on the Effective Date, and unless
previously terminated as hereinafter set forth, shall remain in force until the
end of the tenth Year.
 
10.2. Each Party may, at its discretion, upon written notice to the other Party,
and in addition to its rights and remedies provided under this Agreement or any
other agreement executed in connection with this Agreement and at law or in
equity, terminate this Agreement in the event of any of the following: 
 
10.2.1. Upon a material breach of the other Party of any material provision in
this Agreement, and failure of the other Party to cure such material breach
within sixty (60) days after receiving written notice thereof. Notwithstanding
the foregoing, HOKU shall have the right to terminate this Agreement if SUNTECH
fails to make payment on the [*] payment terms set forth in Section 6.4 hereof
or fails to make any prepayment pursuant to Section 6.6 hereof when due, and
SUNTECH fails to make such payment or prepayment within thirty (30) days after
receiving written notice of default containing the threat of immediate
termination if payment or prepayment is not made within such thirty (30) day
period. For the avoidance of doubt, HOKU shall have no obligation to deliver
Products to SUNTECH while a payment default by SUNTECH has occurred and is
continuing. For the purposes of this Section 10.2.1, a “material breach” means a
payment default or any other material breach of this Agreement which materially
and adversely affects a Party or which occurs on multiple occasions. 
 
10.2.2. Upon the voluntary or involuntary initiation of bankruptcy or insolvency
proceedings against the other Party; provided, that for an involuntary
bankruptcy or insolvency proceeding, the Party subject to the proceeding shall
have sixty (60) working days within which to dissolve the proceeding or
demonstrate to the terminating Party’s satisfaction the lack of grounds for the
initiation of such proceeding;
 
10.2.3. If the other Party (i) becomes unable, or admits in writing its
inability, to pay its debts generally as they mature, (ii) becomes insolvent (as
such term may be defined or interpreted under any applicable statute); or
 
10.2.4. In accordance with the provisions of Section 14 below.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008



Pate 11 of 27

--------------------------------------------------------------------------------




10.3. Without limiting SUNTECH’s right to terminate this Agreement pursuant to
Section 10.2, SUNTECH shall have the right to terminate this Agreement in the
event of the following:
 
10.3.1. If the shipment for the First Shipment Month is not made by HOKU on or
before December 31, 2009.
 
10.3.2. If HOKU fails to complete a milestone by the Final Date therefor set
forth in Section 6.2.5. 
 
10.4. Without limiting either Party’s right to terminate this Agreement pursuant
to Section 10.2, HOKU and SUNTECH shall each have the right to terminate this
Agreement if HOKU has not completed the Initial Financing on or before December
31, 2008.
 
10.5. Upon the expiration or termination of this Agreement howsoever arising and
subject always to the provisions of Section 10.6 below, the following Sections
shall survive such expiration or termination: Sections 1 (Definitions);
Section 8 (Product Quality Guarantee), Section 9 (Inspection and Return Goods
Policy); Sections 10.6 and 10.7 (Term and Termination); Section 11 (Liability);
and Section 15 (General Provisions). 
 
10.6. Upon expiration or termination of this Agreement for any reason, all
Product shipments that were due prior to such expiration or termination shall be
completed by HOKU and for this purpose and to that extent, the provisions of
this Agreement shall continue in full force and effect. 
 
10.7. If this Agreement expires at the end of the Term or if SUNTECH terminates
this Agreement pursuant to any provision of this Agreement, then any funds
remaining on the Total Deposit or any Supplemental Deposits on such date of
termination shall be returned promptly to SUNTECH. “Funds remaining” on the
Total Deposit or any Supplemental Deposits are funds not applied (pursuant to
Section 6.4 or 6.6 above, as applicable) against SUNTECH’s purchase of Product
actually delivered to SUNTECH hereunder.
 
11. Liability.
 
11.1. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES OR FOR EXEMPLARY OR PUNITIVE DAMAGES, OR ANY DAMAGES
FOR LOST PROFITS OR LOST REVENUES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
11.2. EXCEPT FOR HOKU’S OBLIGATIONS UNDER SECTION 8.3 AND HOKU’S OBLIGATION TO
REPAY THE TOTAL DEPOSIT AND SUPPLEMENTAL DEPOSITS PURSUANT TO SECTION 10.7
ABOVE, NEITHER PARTY’S TOTAL LIABILITY TO THE OTHER FOR ANY KIND OF LOSS, DAMAGE
OR LIABILITY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, UNDER ANY
THEORY OF LIABILITY, SHALL EXCEED IN THE AGGREGATE ALL REMAINING AMOUNTS PAYABLE
(INCLUDING SUMS OWED BUT NOT PAID) PURSUANT TO THIS AGREEMENT AT THE TIME THE
CLAIM IS MADE.
 
11.3. In the event of a payment default by SUNTECH, HOKU may, in addition to all
other remedies available to HOKU, refuse to ship any Products to SUNTECH until
HOKU has received the past due amount including any interest payable thereon
pursuant to this Agreement. For the avoidance of doubt, SUNTECH’s right to
reduce the purchase price of Products pursuant to Section 3.3 above shall not
apply if HOKU is not fulfilling its supply obligations for this reason.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Pate 12 of 27

--------------------------------------------------------------------------------




11.4. In addition to HOKU’s rights under Section 11.3 above, in the event that
SUNTECH fails to make a payment within the 45-day period set forth in
Section 6.4 above, HOKU may (but is not obligated to) off-set the amount of any
funds remaining on or credited to the Total Deposit or any Supplemental Deposits
by applying the Total Deposit or Supplemental Deposit, as applicable on a pro
rata basis against the past due amount for the applicable shipment of Products,
including any interest payable thereon; provided, however, that HOKU shall
notify SUNTECH, in writing, prior to exercising such rights. For the avoidance
of doubt, the interest payable set forth above shall accrue from the due date to
the date when HOKU exercises the right to off-set. In case of such set-off by
HOKU, SUNTECH shall be required to replenish within thirty (30) business days
after HOKU’s receipt of such notification any additional deposit in order to
return the Total Deposit or Supplemental Deposit, as applicable, to the level it
should be as described in Section 6.4 or 6.6, as applicable.
 
12. HOKU Representations & Warranties. HOKU makes the following representations
and warranties to SUNTECH: 
 
12.1. HOKU is duly organized, validly existing and in good standing under the
laws of the State of Delaware, and has the lawful power to own its properties
and to engage in the business it conducts.
 
12.2. The execution and performance of this Agreement will not immediately, or
with the passage of time or the giving of notice, or both, (a) violate any law
or result in a default under any contract, agreement, or instrument to which
HOKU is a party or by which HOKU or its property is bound, or (b) result in the
creation or imposition of any security interest in, or lien or encumbrance on,
any of the assets of HOKU, except for the security interest granted or to be
granted to SUNTECH pursuant to this Agreement.
 
12.3. HOKU has the power and authority to incur and perform its obligations
under this Agreement, and HOKU has taken all corporate action necessary to
authorize the execution and delivery of this Agreement and its incurring of such
obligations.
 
12.4. Except to the extent that the failure to comply would not materially
interfere with the conduct of the business of HOKU, HOKU has complied and will
comply with all applicable laws, and has obtained and will obtain all necessary
permits, licenses and other governmental authorizations, in respect of: (a)
restrictions, specifications, or other requirements pertaining to products that
HOKU sells or to the services it performs; (b) the conduct of its business; and
(c) the construction, use, maintenance, and operation of the Facility and HOKU’s
other properties (except to the extent that such permits, licenses or other
governmental authorizations are not yet necessary to be obtained by or on behalf
of HOKU at such time in light of the stage of development, construction or
operation of the Facility to enable HOKU to construct, test, operate, maintain,
repair, own its interest in, or use the Facility) as contemplated by this
Agreement, sell polysilicon from the Facility, or consummate and/or perform any
obligation contemplated hereby, including all environmental, regulatory and
other permits and approvals.
 
12.5. HOKU has not entered into any additional supply contract with, or made any
supply commitment to, any third party (not including each of the long term
supply contracts that HOKU and SANYO, Global Expertise Wafer Division Ltd., and
Solarfun Power Hong Kong Limited, respectively, entered into prior to the
Effective Date) where the aggregate of HOKU’s delivery obligations under all of
its supply contracts (including those with SUNTECH and SANYO) and such
additional supply contract/commitment during any month exceeds the rated monthly
production capacity of all Reactors as certified by the manufacturer thereof,
except for (A) supply contracts for additional capacity from Facility expansion,
including pre-sales of potential Facility expansions, or from increased
productivity of the Reactors, and (B) sales on the spot market or long-term
contracts for the sale of polysilicon that does not meet the Product
Specifications, provided that HOKU has used commercially reasonable efforts to
meet the Product Specifications with respect to such polysilicon and that HOKU
is not manufacturing polysilicon for the purpose of making such spot market
sales or fulfilling such long term contracts.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Pate 13 of 27

--------------------------------------------------------------------------------


 
13. SUNTECH Covenants. SUNTECH hereby covenants and agrees to the following:
 
13.1. During calendar years 2008 and 2009, SUNTECH shall use its reasonable best
efforts to obtain from a third party supplier, on behalf of HOKU, the Minimum
TCS Volume per year of TCS that is at least [*] pure, and which can be
transported from such supplier to HOKU’s Facility. Notwithstanding the
foregoing, HOKU shall have no obligation to order any quantities of TCS from any
such third party pursuant to this Section 13.1; provided, however, that HOKU
shall be solely responsible for paying for (including arranging and paying for
delivery of) the TCS from such third party supplier for all quantities of TCS
that are ordered by HOKU pursuant to this Section 13.1.
 
14. Force Majeure. Neither Party shall be liable for damages to the other Party
for failure of or delay in performance of any obligation under this Agreement,
directly, or indirectly, owing to acts of God, war, war-like condition,
terrorism, embargoes, riots, strike, lock-out and other events beyond its
reasonable control which were not reasonably foreseeable and whose effects are
not capable of being overcome without unreasonable expense and/or loss of time
to the affected Party (i.e., the party that is unable to perform). If such
failure or delay occurs, the affected Party shall notify the other Party of the
occurrence thereof as soon as possible, and the Parties shall discuss the best
way to resolve the event of force majeure. If the performance of HOKU is delayed
for Force Majeure for a cumulative period of thirty (30) days or more, HOKU will
use commercially reasonable efforts to transition its production of the Products
for the duration of the Force Majeure to an alternate source (which may be a
HOKU Competitor). If the conditions of Force Majeure continue to materially
impede performance of any material obligation under this Agreement for a period
of more than three (3) consecutive calendar months (and, only if HOKU is the
affected Party, HOKU has not transitioned its production of the Products as
provided in the immediately preceding sentence), then the non-affected Party
shall be entitled to terminate this Agreement by written notice to the other
Party. Upon such termination, any funds remaining on the Total Deposit or any
Supplemental Deposit shall be refunded to SUNTECH. Notwithstanding the
foregoing, the inability of SUNTECH to receive or accept delivery of the
Products that have been produced by HOKU in accordance with this Agreement shall
not constitute an event of force majeure.
 
15. General Provisions.
 
15.1. This Agreement shall be construed under and governed by the laws of the
State of California, U.S.A.
 
15.2. Upon notice from one Party to the other of a dispute hereunder, the
Parties agree to hold a meeting within thirty (30) days of receipt of such
notice with at least one (1) representative from each Party who has
decision-making authority for such company. At this meeting, the Parties will
attempt to resolve the dispute in good faith. If, after the meeting, the dispute
has not been resolved such dispute shall be finally settled by arbitration in
San Francisco County or Santa Clara County, California, in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. Notwithstanding any of the
foregoing, either Party may seek injunctive or other equitable relief at any
time in any court of competent jurisdiction. This Section does not limit the
right of any Party (or its collateral agent) to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral; (iii)
exercise any judicial or power of sale rights, or (iv) act in a court of law to
obtain an interim remedy, such as but not limited to, injunctive relief, writ of
possession or appointment of a receiver, or additional or supplementary
remedies. In furtherance of this Section 15.2, any arbitration proceedings held
by the Parties shall (i) be conducted by three arbitrators and such arbitrators
must have relevant industry expertise and be impartial and (ii) apply rules of
law.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Pate 14 of 27

--------------------------------------------------------------------------------


 
15.3. Neither HOKU nor SUNTECH may assign this Agreement to a third party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided however that either Party may assign this
Agreement, together with all of its rights and obligations hereunder, to an
Affiliate without the consent of the other Party. Notwithstanding the foregoing,
an assignment of this Agreement (together with all of its rights and obligations
hereunder) by either Party to a third party in connection with a merger with
such third party or sale of all or substantially all of the assets of the
assigning Party to such third party shall not require the consent of the
non-assigning Party. Subject to the other provisions of this Section 15.3, this
Agreement shall bind upon permitted successors and assigns of the Parties
hereto. In the event of any assignment of this Agreement by HOKU in compliance
with this Section 15.3, including, without limitation, an assignment through
merger, acquisition or sale of assets, all obligations of HOKU that were
required to be performed by HOKU at or from the Facility, including, without
limitation, HOKU’s obligation to ship Products that were manufactured at the
Facility, shall become the binding obligations of HOKU’s successor or assign;
provided, however, that such successor or assign, as applicable, shall no longer
be obligated to perform such obligation at or from the Facility, but may instead
perform the obligation at or from its own polysilicon production facility,
wherever it may be located, provided that (a) such performance complies with all
other terms of this Agreement, including, without limitation, pricing, volume,
quality, timing, shipping and warranty terms and (b) in the case of HOKU, such
successor or assign, as applicable, provides SUNTECH with reasonable assistance
with shipping logistics. For avoidance of doubt, such assistance shall include
coordination and information regarding shipping, but exclude freight cost,
insurance, or other incremental shipping costs.
 
15.4. Except as provided elsewhere in this Agreement, a notice is effective only
if the Party giving or making the notice has complied with this Section 15.4 and
if the addressee has received the notice. A notice is deemed to have been
received as follows: 
 

 
(a)
If a notice is delivered in person, or sent by registered or certified mail, or
nationally or internationally recognized overnight courier, upon receipt as
indicated by the date on the signed receipt; or

 

 
(b)
If a notice is sent by facsimile, upon receipt by the Party giving the notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
addressee’s facsimile number.

 
Each Party giving a notice shall address the notice to the appropriate person at
the receiving Party at the address listed below or to a changed address as the
Party shall have specified by prior written notice:
 
SUNTECH:
 
WUXI SUNTECH POWER CO., LTD.
17-6 CHANG JIANG SOUTH ROAD
NEW DISTRICT WUXI 214028
CHINA
Attn: Zhengrong Shi Ph. D.
E-mail: [*]
Facsimile: [*]


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Pate 15 of 27

--------------------------------------------------------------------------------




With a copy to:


WUXI SUNTECH POWER CO., LTD.
17-6 CHANG JIANG SOUTH ROAD
NEW DISTRICT WUXI 214028
CHINA
Attn: Steven Chan
E-mail: [*]
Facsimile: [*]


HOKU:
 
HOKU MATERIALS, INC.
One Hoku Way
Pocatello, Idaho 83201 USA
Attn: Mr. Dustin Shindo, CEO
E-mail: [*]
Facsimile:


With a copy to:


HOKU SCIENTIFIC, INC.
1075 Opakapaka Street
Kapolei, Hawaii 96707, USA
Attn: Mr. Dustin Shindo, CEO
E-mail: [*]
Facsimile: +1 (808) 682-7800
 
15.5. The waiver by either Party of the remedy for the other Party’s breach of
or its right under this Agreement will not constitute a waiver of the remedy for
any other similar or subsequent breach or right.
 
15.6. If any provision of this Agreement is or becomes, at any time or for any
reason, unenforceable or invalid, no other provision of this Agreement shall be
affected thereby, and the remaining provisions of this Agreement shall continue
with the same force and effect as if such unenforceable or invalid provisions
had not been inserted in this Agreement.
 
15.7. No changes, modifications or alterations to this Agreement shall be valid
unless reduced to writing and duly signed by respective authorized
representatives of the Parties.
 
15.8. No employment, agency, trust, partnership or joint venture is created by,
or shall be founded upon, this Agreement. Each Party further acknowledges that
neither it nor any Party acting on its behalf shall have any right, power or
authority, implied or express, to obligate the other Party in any way.
 
15.9. Neither Party shall make any announcement or press release regarding this
Agreement or any terms thereof without the other Party’s prior written consent;
provided, however, that the Parties will work together to issue a joint press
release within two (2) business days after execution of this Agreement.
Notwithstanding the foregoing, either Party may publicly disclose the material
terms of this Agreement pursuant to the United States Securities Act of 1933, as
amended, the United States Securities Exchange Act of 1934, as amended, or other
applicable law; provided, however, that the Party being required to disclose the
material terms of this Agreement shall provide to the other Party reasonable
advance notice and a reasonable opportunity to review the proposed disclosure
and comment thereon, and shall use commercially reasonable efforts to obtain
confidential treatment from the applicable governing entity for all pricing,
technical and other sensitive information set forth in this Agreement.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Pate 16 of 27

--------------------------------------------------------------------------------


 
15.10. This Agreement constitutes the entire agreement between the Parties and
supersedes all prior and contemporaneous agreements, proposal(s) and
discussions, relative to the subject matter of this Agreement and neither of the
Parties shall be bound by any conditions, definitions, warranties,
understandings or representations with respect to such subject matter other than
as expressly provided herein. No oral explanation or oral information by either
Party hereto shall alter the meaning or interpretation of this Agreement.
 
15.11. The headings are inserted for convenience of reference and shall not
affect the interpretation and or construction of this Agreement.
 
15.12. Words expressed in the singular include the plural and vice-versa.
 
15.13. HOKU shall allow SUNTECH visitation rights to the Facility after the date
of this Agreement and until the first delivery of Products upon reasonable
advanced notice, at mutually agreeable times, and not to areas of the Facility
that are outside the scope of this Agreement; provided, however, that SUNTECH
shall be limited to two visits per calendar quarter, and SUNTECH shall bear all
of its costs and expenses incurred in connection with such visitation.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Pate 17 of 27

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amended & Restated Supply
Agreement as of the date first set forth above.
 
SUNTECH:
 
HOKU:
     
WUXI SUNTECH POWER CO., LTD.
 
HOKU MATERIALS, INC.
     
By:
/s/ ZHENGRONG SHI
 
By:
/s/ DUSTIN SHINDO
         
Name:
Zhengrong Shi
 
Name:
Dustin Shindo
         
Title:
Chairman & CEO
 
Title:
Chairman & CEO
Authorized Signatory
 
Authorized Signatory



SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Pate 18 of 27

--------------------------------------------------------------------------------




Appendix 1
Pricing Schedule
 
Planned Delivery Period
 
Quantity
 
Price / kg
 
July 1, 2009 – December 31, 2009
   
[*
]
 
[*
]
January 1, 2010 – December 31, 2010
   
[*
]
 
[*
]
January 1, 2011 – December 31, 2011
   
[*
]
 
[*
]
January 1, 2012 – December 31, 2012
   
[*
]
 
[*
]
January 1, 2013 – December 31, 2013
   
[*
]
 
[*
]
January 1, 2014 – December 31, 2014
   
[*
]
 
[*
]
January 1, 2015 – December 31, 2015
   
[*
]
 
[*
]
 
   
[*
]
 
[*
]
January 1, 2016 – December 31, 2016
   
[*
]
 
[*
]
January 1, 2017 – December 31, 2017
   
[*
]
 
[*
]
January 1, 2018 – December 31, 2019
   
[*
]
 
[*
]



For avoidance of doubt, the price applicable to any shipment of Products shall
be the price set forth above corresponding to the actual date of shipment,
without regard to the date on which such shipment was due or was scheduled for
shipment.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Appendix 1 to Supply Agreement
Pate 19 of 27

--------------------------------------------------------------------------------




Appendix 2
Product Specifications
 
Type
 
 Bulk elements
 
Value
 
Unit
 
Acceptors
   
[*
]
 
[*
]
 
[*
]
Donors
   
[*
]
 
[*
]
 
[*
]
Carbon Levels (first 6 months)
   
[*
]
 
[*
]
 
[*
]
Carbon Levels (after 6 months)
   
[*
]
 
[*
]
 
[*
]
Total Metals
   
[*
]
 
[*
]
 
[*
]



Product Specifications shall be tested in accordance with the following
procedures: [*].


Product shall be packaged in a virgin polyethylene (no additives) bag. A double
bag system shall be used to be compatible with clean room requirements. Products
shall be palletized.


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Appendix 2 to Supply Agreement
Pate 20 of 27

--------------------------------------------------------------------------------




Appendix 3
 
Potential Qualified Engineering Firms


[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008



Appendix 3 to Supply Agreement
Pate 21 of 27

--------------------------------------------------------------------------------




APPENDIX 4
Stand-by Letter of Credit
 
[Attached]


SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Appendix 4 to Supply Agreement
Pate 22 of 27

--------------------------------------------------------------------------------



[logo2.jpg]

 
APPENDIX 5
[*] Certificate
 
This [*] Certificate is being signed and notarized pursuant to Section 6.2.1 of
the First Amended & Restated Supply Agreement dated ______________, 2008 by and
between HOKU MATERIALS, INC. and WUXI SUNTECH POWER CO., LTD. (the “Agreement”).
Capitalized terms not otherwise defined herein have the meaning set forth in the
Agreement.


By signing below, each party hereby certifies to the successful completion of
the [*] and confirms the following:


[*]:
     
[*]:
     
[*]:
     
[*]:
     
[*]:
     
[*]:
     
[*]:
     
[*] (circle “yes” or “no”)
YES / NO
   
[*] (Circle “yes” or “no” below.)
 

 

YES / NO HOKU Initials and Date _______________________________________    
YES / NO
SUNTECH Initials and Date ____________________________________

 
SUNTECH:
 
HOKU:
     
WUXI SUNTECH POWER CO., LTD.
 
HOKU MATERIALS, INC.
     
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
 
Authorized Signatory
 
Authorized Signatory



SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Appendix 5 to Supply Agreement
Pate 23 of 27

--------------------------------------------------------------------------------


 
[logo2.jpg]


APPENDIX 6
[*] Certificate


This [*] Certificate is being signed and notarized pursuant to Section 6.2.2 of
the First Amended & Restated Supply Agreement dated _______ __, 2008 by and
between HOKU MATERIALS, INC. and WUXI SUNTECH POWER CO., LTD. (the “Agreement”).
Capitalized terms not otherwise defined herein have the meaning set forth in the
Agreement.


By signing below, each party hereby certifies to the successful completion of
the [*] and confirms the following:


[*]:
     
[*]:
     
[*]:
     
[*]:
     
[*]:
 
[*]
     
[*] (Circle “yes” or “no” below.)
 



YES / NO
HOKU Initials and
Date                                                                                        
   
YES / NO
SUNTECH Initials and
Date                                                                                 
 



SUNTECH:
 
HOKU:
     
WUXI SUNTECH POWER CO., LTD.
 
HOKU MATERIALS, INC.
     
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
 
Authorized Signatory
 
Authorized Signatory



SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Appendix 6 to Supply Agreement
Pate 24 of 27

--------------------------------------------------------------------------------




Appendix 7
 
[*] Certificate
 
This [*] Certificate is being signed and notarized pursuant to Section 6.2.3 of
the First Amended & Restated Supply Agreement dated ______________, 2008 by and
between HOKU MATERIALS, INC. and WUXI SUNTECH POWER CO., LTD. (the “Agreement”).
Capitalized terms not otherwise defined herein have the meaning set forth in the
Agreement.


By signing below, each party hereby certifies to the successful completion of
the [*] and confirms the following:



 
1.
[*].

 
2.
[*].

 
3.
[*].

 
4.
[*].



SUNTECH:
 
HOKU:
     
WUXI SUNTECH POWER CO., LTD.
 
HOKU MATERIALS, INC.
     
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
 
Authorized Signatory
 
Authorized Signatory



SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008



Appendix 7 to Supply Agreement
Pate 25 of 27

--------------------------------------------------------------------------------




Appendix 8
 
Form of Officer’s Closing Certificate
 
Pursuant to the Supply Agreement (the “Supply Agreement”) dated _____________,
2007 between HOKU MATERIALS, INC., (“HOKU”) and SUNTECH POWER CO., LTD., the
person signing below hereby certifies that the following statements are true and
correct as of [date].
 

 
i.
I am the [executive officer title] of HOKU.

 

 
ii.
HOKU has performed all obligations that were required to have been performed by
it pursuant to the Agreement as of the date of this Certificate.

 

 
iii.
The representations and warranties set forth in Section 12 of the Agreement are
true and correct in all material respects as of the date of this Certificate.

 
All capitalized terms not otherwise defined herein have the meaning set forth in
the Supply Agreement.
 
In witness whereof, I hereby certify to the truth of the above statements.
 
By:
     
Name:
     
Title:
     
Date:
 



SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008



Appendix 8 to Supply Agreement
Pate 26 of 27

--------------------------------------------------------------------------------




Appendix 9
Form of Officer’s Compliance Certificate
 
Pursuant to the Supply Agreement (the “Supply Agreement”) dated _____________,
2007 between HOKU MATERIALS, INC., (“HOKU”) and SUNTECH POWER CO., LTD., the
person signing below hereby certifies that the following statements are true and
correct as of [date].
 

 
i.
I am the [executive officer title] of HOKU.

 

 
ii.
HOKU has performed all obligations that were required to have been performed by
it pursuant to the Agreement as of the date of this Certificate.

 

 
iii.
The representations and warranties set forth in Section 0 of the Agreement are
true and correct in all material respects as of the date of this Certificate.

 

 
iv.
HOKU has granted to SUNTECH a valid, enforceable and perfected subordinated
security interest in all Collateral for the purpose of security the repayment
obligations of HOKU to SUNTECH of the Total Deposit (and any portion thereof)
set forth in the Agreement.

 

 
v.
HOKU has completed the Initial Financing.

 

 
vi.
HOKU is not in material default of any material third party loan or credit
agreement that cannot be cured within the applicable cure period.

 
All capitalized terms not otherwise defined herein have the meaning set forth in
the Supply Agreement.
 
In witness whereof, I hereby certify to the truth of the above statements.
 
By:
     
Name:
     
Title:
     
Date:
 



SUNTECH Initials & Date ZS May 12, 2008
HOKU Initials & Date DS May 12, 2008


Appendix 9 to Supply Agreement
Pate 27 of 27

--------------------------------------------------------------------------------






 